Warren E. Burger: We'll hear argument next in 73-507, Hamling against the United States. Mr. Fleishman, I think you may proceed whenever you're ready.
Stanley Fleishman: Mr. Chief Justice, may it please the Court. I stand on behalf of petition of Mr. Hamling and the corporate petition is herein. Mr. Rosenwein represents the other petitioners. Mr. Hamling has been given a prison term of four years. The corporate defendants have been sought find including the -- Mr. Hamling, $87,000 for mailing a brochure that hurt no one. The brochure advertised a book, a book with plain serious political value. The book is an illustrated version of a government report which basically held or concluded that the law of obscenity in a free community such as ours required that willing adults be permitted to make their own choice with regard to whether or not they will or will not expose themselves to sexually explicit material. The brochure follows the line of the book. The Government's own witness called the brochure a miniature of the book. The petition is, of course, have the thought --
Warren E. Burger: Was the -- was the original report illustrated, Mr. Fleishman?
Stanley Fleishman: No, sir. It was not. We called, however, one of the commissioners, Commissioner Larson who testified that the book that we put out with these illustrations made the book more valuable with the pictures. We also called the executive director and the director of research for the commission report. He similarly said that the illustrations made the report more valuable, not less. The petitioners, if the Court please --
Warren E. Burger: Did they enlarge on that?
Stanley Fleishman: Yes, they did your Honor. They explained that -- informed people to know what the issue is about that they ought to be able to look at what the explicit material was that was being litigated and both witnesses testified, those who were in favor of the proposal of the Commission and those who are opposed to it. Both would be better informed by looking at the pictorial material which a company -- the company detects. The Government stipulated that every picture -- every picture in the report was related in some reasonable fashion to the work that the Commission had in fact done.
William H. Rehnquist: Was there any reason why the jury wouldn't be free to disbelieve these witnesses just as they would any other witness?
Stanley Fleishman: On that score, I believe not, Your Honor, because they simply didn't know if we believe that experts have a place in a trial. Then, if they are honest people, no one ever disputed their honesty, when they talk in an area in their expertise, then I think that a jury should listen because a commissioner who spent two years on the commission report, the executive secretary spent two years there, simply has an opinion that is better than a lay jury.
William H. Rehnquist: But juries do believe that -- disbelieve experts for a number of reasons, don't they? And, there's been no-no rule of law that says they have to believe.
Stanley Fleishman: Yes, Your Honor. In any event, our position on this Court is that both the book has serious political value and therefore is a matter of law, constitutional law is protected by the First Amendment and that the brochure similarly has serious political value and is absolutely protected by the First Amendment.
Warren E. Burger: Are there not a number of holdings of both state and federal courts said to the effect that the jury has wider latitude in accepting or rejecting expert testimonies than other testimony?
Stanley Fleishman: On this issue, Your Honor, whether the work has serious political value, that is a matter of First Amendment law has nothing to do with either the acceptance or the rejection of the expert witness. So that on our score, in terms of whether it has serious political value, a book which urges a major change in policy and a brochure which urges major change in policy has to in a free society be recognized as containing the requisite serious political value in our judgment. Now, if the Court please, the petitioners have been caught as everyone recognizes in a period of transition. They are caught in a no man's land. Under similar circumstances, three courts at least, the First Circuit in Palladino, the Tenth Circuit in Freedman, and a different panel of the Ninth Circuit in Henson held that it was simply unfair to send a person to prison to brand them as a felon where the law has changed as it has in this case. And, I would call to the Court's attention the fact that the opinion of the Court of Appeals in this case is under a heavy cloud by reason of the fact that another panel in Henson has reached the opposite conclusion and perhaps equally important is the fact that in another case mentioned in my reply to the Government's opposition to our petition for certiorari at page 2 in London Press, the identical brochure was involved and there are the Ninth Circuit granted a rehearing en banc or ordered a rehearing en banc and that matter has been put over since this Court has now granted certiorari. The point I make is that the Ninth Circuit itself has expressed a very serious doubt as to the correctness of the judgments in this case. Our basic point, Your Honor, is that the federal statute, Section 1461 on its face and as construed to pre-Miller conduct simply fails to meet constitutional master. It does not afford the fair notice. It does not afford the country guidelines when this Court said, “Every obscenity statute would have to have before anyone would be subjected to any criminal prosecution.” And the defect in the statute as it existed prior to Miller is by fault. First of all, the statute plainly does not have the specificity which this Court said was an absolute essential to the validity of an obscenity statute, one have only look at the words of the statute to see they talk only in terms of lewd -- obscene, lewd, lascivious and decent, filthy and the like. It's equally plain that this Court had not hit the floor before Miller had a saving construction of the statute. If there is, if there'd be, a saving construction of a statute, it would be in Footnote 7 and 12 Reels of Film and there the Court only said that it was prepared in the future to read Miller into the federal statute and if the Court was prepared in the future to do so, it follows inevitably that the Court had not thereto for had the Miller specificity in the statute. And so, the statute was simply unconstitutionally vague because it did not have what this Court said, “Every obscenity statute would have to have if it was to meet a constitutional requirements.” Secondly, if the Court please, the authoritative construction of 1461 at the time that the petition is herein were tried and convicted was that national standards had to be used. National standards had to be used with regard to hate and defensiveness. National standards had to be used with regard to permanent interest. But, this Court has said, “There are no national standards. They are unascertainable. They are unprovable. They are unrealistic. They are abstract.” And, the Court had said that a jury trying to answer the question of obscenity within the framework of national standards was engaged in an exercise in futility. Therefore, the petitioners here were convicted of offending standards that simply on the Court's own terms do not exists. The statute in the first place is defective because that is the authoritative construction of the statute as of the time of the trial and the conviction and having read the national standards into the statute and following the -- the logic, methodologically teachings of Miller, we know that national standards simply do not exist. The statute is also unconstitutionally vague pre-Miller because of the utilization of the utterly without redeeming social value test. That -- with that regard, the Court said that the test was ambiguous, that it was unworkable. The Government reads the Court's opinion somewhat differently but as we see it, it makes no difference. The Government says that the utterly without redeeming social value test was rejected because it imposed an impossible burden upon the Government that the Government could never obtain a constitutionally valid conviction under that standard. If that be so, their argument really is that the utterly without redeeming social value test is so all encompassing that it affectively nullifies 1461. And if that be so again, one cannot say that the petitioners had fair notice or concrete guidelines as to what kind of conduct would make them felons and punishable by heavy jail terms. And finally if the Court please in this regard, at the time of the conduct herein and at the time of trial, the operative test in determining obscenity was the red room test. Everybody agrees on this as I understand it, that was no test at all. It was nothing but a subject of test in which any five members of this Court using their separate test, their own intuitions would to come to a conclusion. In short, all of the petitioners had to know was how would five justices look at the material at the time that he came before you. Now, if that be a rule of law, if that's a test that meets due process, I respectfully submit, then due process has a meaning quite different from anything that I had understood before and I always thought that in a free society, a person subject to a law would have to know what reasonable certainty in advance what made his conduct criminal or not criminal and if the rule be that whatever five of nine justices believe is bad then I submit, Your Honors, that there has not been a compliance with due process. But, even if we -- the Court is not prepared to hold that the statute is unconstitutional and the respects that we have set forth, I respectfully submit, Your Honor, that the indictment in this case is fatally infirm. The indictment is verbally and fatally infirmed because the indictment follows the statutes word by word. There is nothing in the indictment which any -- in any way clarifies the ambiguity in the statute itself. So if the words obscene, lewd, lascivious et cetera by themselves do not give fair notice and concrete guidelines, then they do not give the fair notice that the Sixth Amendment requires in giving the accused fair notice of that which he is required to defend against. Now, the Government, if the Court please, has moved to Palladino as the case to point the direction to the solution of the trial here, the case herein, the Government recognizing that it's unfair to convict a person serious charge if he is caught mid stream says “Let's follow Palladino”. Well, if we follow Palladino, we are entitled, of course, to a reversal because in Palladino, there was a conviction and after remand by this Court, the First Circuit said that fairness required that issue be submitted to the jury and, of course there, there was a national standard, I put aside whether it's correct to submit it to the jury on a national standard or a local standard. The simple fact is that it was recognized in Palladino that there had to be a submission of the issue to the jury. Now, it's interesting that in Freedman whether it was also the same conclusion reached by the Tenth Circuit, the Tenth Circuit in Freedman took the view that there had to be a submission to the jury because local standards were to be applied in federal cases. Now, this is the position that the Government urges for federal prosecutions, the utilization of local standards, our view of it is that if in fact local standards are to be used in federal prosecutions, plainly the petitioners were not tried or convicted under the local standards. Indeed as we pointed out in our reply brief, our attempt to put in -- to put evidence in with regard to local standard was excluded. We, for example, had called a witness who had made a survey in the San Diego area with regard to the identical brochure in question and on a scientific basis, she asked 718 people their opinions with regard to the brochure overwhelmingly as the record shows. They were to view essentially that the brochure as it stood should be allowed to be circulated to the American people generally. That evidence was excluded however solely on the ground that the only test that was applicable was the national standards and not the local standards. So that if again, we are to follow the suggestion of the Government that local standards are to be used then plainly, there has to be a reversal in this case. If we agree that there are national standards that are the appropriate remedy in a Federal Court at least until such time as Congress speaks, then it seems to us that this Court's ruling that there are no national standards has the practical effect of invalidating the federal statute at least in the utilization of national standards. If the Court please, I would like to reserve the balance of my time until after Mr. Rosenwein has represented the other petitioners.
Warren E. Burger: Mr. Rosenwein, I think we will not ask you to divide your time on a minute and a half. We'll let you begin after lunch.